Exhibit 10.1

Rochester Medical Corporation

Fiscal 2012 Management Incentive Plan

(adopted by the Compensation Committee of the Board of Directors on December 7,
2011)

EXECUTIVE MANAGEMENT INCENTIVE PLAN (BONUS)

Eligibility

 

  •  

All Executive Officers will be eligible to participate.

 

  •  

Recommended participation rates have been set by the President, and are based
upon the respective position level and function of each executive.

 

  •  

Participation rates for incentive bonuses are expressed as a percentage of base
salary.

Fiscal 2012

 

September 30, September 30, September 30, September 30, September 30,        
Bonus Participation
(% of Base Salary)     Weighted Performance
Criteria  

Participant

     Minimum
Payout     Target
Payout     Maximum
Payout     Sales     Operating
Income  

Anthony Conway

       0 %      60 %      90 %      50 %      50 % 

David Jonas

       0 %      50 %      75 %      50 %      50 % 

Martyn Sholtis

       0 %      50 %      75 %      75 %      25 % 

Philip Conway

       0 %      50 %      75 %      50 %      50 % 

James Carper

       0 %      50 %      75 %      75 %      25 % 

Robert Anglin

       0 %      40 %      60 %      50 %      50 % 

 

  •  

Both weighted performance criteria (sales and operating income) have minimum
requirements and maximum levels of payout. The range of accomplishment for each
performance criteria is 0%-150%, with 100% being at target. The sales and
operating income performance targets are approved by the Compensation Committee.
The performance target for sales for 100% achievement is based on the approved
fiscal 2012 sales budget, with the minimum requirement set at sales equivalent
to fiscal 2011 results, and the maximum payout earned at sales equivalent to
125% of the incremental sales growth dollar target over fiscal 2011 results as
set forth in the fiscal 2012 sales budget. The performance target for operating
income for 100% achievement is based on the approved budgeted operating income
for fiscal 2012, with the minimum requirement set at operating income budgeted
at the minimum sales target for fiscal 2012, and the maximum payout earned at
operating income budgeted at the maximum sales target for fiscal 2012.

Bonus Calculation and Payout

The CFO will calculate actual results from the respective areas of
responsibility for each executive against financial targets. All targets will be
calculated exclusive of exchange rate gains or losses. This calculation will
result in a payout level as a percentage of the annual incentive target.
Performance levels will be reviewed by the CEO, and any deviations from the
approved plan must be approved by the Compensation Committee prior to
disbursement.